            Case 7:20-mj-08578-UA Document 35 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   20-MJ-8578 (AEK)
                                                                       :
FIEDEL BAUTISTA,                                                       :       ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

Andrew E. Krause, United States Magistrate Judge:

        The conference scheduled for February 23, 2021, is hereby SCHEDULED to occur as a

video/teleconference using the CourtCall platform, at 12:30 p.m.

        To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,

and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the CourtCall system, only one counsel

per party may participate. Co-counsel, members of the press, and the public may access the

audio feed of the conference by calling 855-268-7844 and using access code 32091812# and PIN

9921299#.

        All of those accessing the conference — whether in listen-only mode or otherwise — are

reminded that recording or rebroadcasting of the proceeding is prohibited by law.

        If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 877-336-1831 and use access code 2751700#.
          Case 7:20-mj-08578-UA Document 35 Filed 02/23/21 Page 2 of 2




       Members of the press and public may call the same number but will not be permitted to

speak during the conference.)

       SO ORDERED.


Dated: February 23, 2021                        __________________________________
       New York, New York                                  Andrew E. Krause
                                                      United States Magistrate Judge




                                               2
